DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/17/2021 has been entered and made of record. Claims 1, 9, and 15 were amended. Claims 1-20 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “output the tracked spatial coordinates as sensor data” instead of “outputting the tracked spatial coordinates as sensor data.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804) in view of Chen et al. (US 2013/0124159).
Regarding claim 1, Wick teaches/suggests: A method for video rendering, comprising: 
tracking spatial coordinates of at least one camera during a video sequence forming a shot having multiple frames (Wick [0044]-[0045]: “A first step S11 includes generating a first individual image sequence with a real camera 10 ... A second step S12 includes detecting the camera settings and the camera positions of the first image sequence.”) and [outputting] the tracked spatial coordinates as sensor data (Wick [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example.”), wherein each of the at least one camera has a lens (Wick [0045]: “The camera settings and camera positions 
encoding the lens data (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12.” [Transmitting the data meets the claimed encoding.]); 
sending the lens data to a render engine (Wick [0046]: “A further step S13 includes transmitting the camera settings and camera positions as data 11 to a virtual camera 12.”); 
retracing the movement of the at least one camera during the shot at the render engine using the sensor data (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions.”); 
recreating the lens and one or more characteristics of the lens during the shot using the lens data (Wick [0047]: “With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program.”); and 
replicating the shot in a virtual environment using the retraced camera movement and the recreated one or more lens characteristics (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In 
Wick is silent regarding:
creating a lens profile storing lens data corresponding to the lens of the at least one camera during the shot; 
Chen, however, teaches/suggests:
creating a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Chen [0032]: “A lens profile file 100 may contain one or more lens sub-profiles 104 for a specific camera body and lens combination. Each sub-profile 104 includes one or more descriptions 106 of mathematical models for correcting aberrations (e.g., geometric distortion, lateral chromatic aberration, and vignette) in target images;” [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings of Wick to be included in the lens profile of Chen to correct aberrations.

Regarding claim 2, Wick as modified by Chen teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises a position of each camera (Wick [0050]: “In such a case, for example, 

Regarding claim 3, Wick as modified by Chen teaches/suggests: The method of claim 1, wherein the spatial coordinates of each of the at least one camera comprises an orientation of each camera (Wick [0050]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing.”).

Regarding claim 7, Wick as modified by Chen teaches/suggests: The method of claim 1, further comprising synchronizing the lens data to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Regarding claim 8, Wick as modified by Chen teaches/suggests: The method of claim 1, wherein replicating the shot includes mimicking the lens and the lens characteristics, frame by frame, to replicate the shot virtually (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image 

Regarding claim 9, Wick teaches/suggests: A system for video rendering, the system comprising: 
at least one camera to capture images of a background scene, the at least one camera to output the captured images as camera data (Wick [0049]-[0050]: “As in the method described above, the method shown in FIGS. 2A and 2B likewise provides for capturing a first image sequence S21 with a real camera 10 … In one specific application, the first real image sequence 22 could be, for example, a green screen scene during a film capturing.”), wherein each of the at least one camera has a lens (Wick [0045]: “The camera settings and camera positions can involve at least the position of the entrance pupil and the field of view of the capturing lens.”); 
at least one sensor to track spatial coordinates of the at least one camera during a video sequence forming a shot having multiple frames, the at least one sensor to output the tracked spatial coordinates as sensor data (Wick [0049]: “As already explained above, in this method, too, the camera settings and camera positions are detected S22 and transmitted to a virtual camera 12 S23;” [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example.”); and 
a processor coupled to the at least one camera and the at least one sensor (Wick [0025]: “Furthermore, the disclosure relates to a data processing system including means for carrying out the method according to the disclosure, and to a computer program.”), wherein the processor processes the camera data, the sensor data, and the lens data to replicate the shot by: 
encoding the lens data (Wick [0049]: “As already explained above, in this method, too, the camera settings and camera positions are detected S22 and transmitted to a virtual camera 12 S23.” [Transmitting the data meets the claimed encoding.]); 
sending the lens data to a render engine (Wick [0049]: “As already explained above, in this method, too, the camera settings and camera positions are detected S22 and transmitted to a virtual camera 12 S23.”); 
retracing movement of the least one camera during the shot using the camera data and the sensor data (Wick [0047]: “The virtual camera 12 can be, for example, a parameter set for settings of an image synthesis program 18 that can generate a virtual image sequence 14, resulting from a virtual scene 16, in accordance with the further step S14 a second image sequence, with the camera settings and camera positions.”); 
recreating the lens and one or more characteristics of the lens during the shot using the lens data (Wick [0047]: “With the data obtained from the real camera 10 and data possibly already known beforehand, a model of the camera 10 can be created in the image synthesis program.”); and 
replicating the shot in a virtual environment using the retraced camera movement and the recreated one or more lens characteristics (Wick [0050]-[0051]: “In such a case, for example, position and orientation of the camera 10, focus, aperture, zoom setting can be detected in a temporally resolved manner during the image capturing. This information can then accordingly be used when creating the virtual scene 16 and ultimately when creating the virtual image sequence 24 … In a further step S24, the first, real image sequence 22 and the second, virtual image sequence 24 can be combined to form a composite image sequence 26.”).
Wick is silent regarding the processor to generate a lens profile storing lens data corresponding to the lens of the at least one camera during the shot. Chen, however, teaches/suggests generate a lens profile storing lens data corresponding to the lens of the at least one camera during the shot (Chen [0032]: “A lens profile file 100 may contain one or more lens sub-profiles 104 for a specific camera body and lens combination. Each sub-profile 104 includes one or more descriptions 106 of mathematical models for correcting aberrations (e.g., geometric distortion, lateral chromatic aberration, and vignette) in target images;” [0034]: “As illustrated in FIGS. 4 and 5, the lens profile file 100 may include metadata 102 specifying one or more camera/lens parameters or properties.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein

claim 10, Wick as modified by Chen teaches/suggests: The video rendering system of claim 9, wherein the lens data is synchronized to respective frames of the shot (Wick [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Regarding claim 11, Wick does not teach: The video rendering system of claim 9, wherein the lens data is synchronized to a time code. Wick, however, suggests wherein the lens data is synchronized to a time code (Wick [0053]: “Accordingly, a further step S33 includes detecting the camera settings and the camera positions of the virtual camera 12. This is typically done in a temporally resolved manner, i.e., a time stamp is assigned to each detected camera setting and camera position. Typically, the settings and positions are detected for each individual image of the individual image sequence.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings of Wick to include a time stamp as suggested by Wick for synchronization.

Regarding claim 12, Wick as modified by Chen teaches/suggests: The video rendering system of claim 9, further comprising a renderer to render the replicated shot (Wick [0075]: “In this case, the lens/camera data can be made available to the rendering process in real time S46, for example with a wireless or 

Claim 13 recites limitations similar in scope to those of claim 9 and is rejected for the same reason.

Regarding claim 14, Wick as modified by Chen teaches/suggests: The video rendering system of claim 9, further comprising a render engine to retrace movements of the at least one camera and mimic the lens and its characteristics, frame by frame, to replicate the shot virtually (Wick [0047]-[0048]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10 … In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16;” [0060]: “The lens/camera data can include a series of lens data, wherein the series has for example a respective set of lens/camera data for the individual image.”).

Claims 15-16 and 19-20 recite limitations similar in scope to those of claims 1-2 and 7-8, respectively, and are rejected for the same reasons. Wick as modified by Chen further teaches/suggests a non-transitory computer-readable storage medium storing a computer program (Wick [0025]: “Furthermore, the disclosure .

Claims 4-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 2021/0150804) in view of Chen et al. (US 2013/0124159) as applied to claims 1 and 15 above, and further in view of Armstrong et al. (US 2004/0233461).
Regarding claim 4, Wick as modified by Chen does not teach/suggest: The method of claim 3, wherein the orientation of each camera includes pitch, yaw, roll axes used to track local rotation of each camera. Armstrong, however, teaches/suggests pitch, yaw, roll axes used to track local rotation of each camera (Armstrong [0026]: “For example, an orientation of the camera coordinate system 76 with respect to the reference coordinate system 74 may be defined by a rotation about any one or more of the x, y, and z axes of one of the coordinate systems. For purposes of the present disclosure, a rotation of .gamma. degrees about an x axis is referred to as a "pitch" rotation, a rotation of .alpha. degrees about a y axis is referred to as a "yaw" rotation, and a rotation of .beta. degrees about a z axis is referred to as a "roll" rotation.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the camera settings of Wick as modified by Chen to include the pitch, yaw, and roll of Armstrong to simulate the rotations of the real camera.

claim 5, Wick as modified by Chen does not teach/suggest: The method of claim 1, wherein the lens profile includes a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane. Armstrong, however, teaches/suggests a nodal point which is a point where all light beams intersect and cross within the lens, which is then projected onto an image plane (Armstrong [0012]: “In the central perspective projection model of FIG. 1, the camera origin 66 represents a pinhole through which all rays intersect, passing into the camera and onto an image (projection) plane 24 … Again, it is to be appreciated that the pinhole camera is an idealized representation of an image recording device, and that in practice the camera origin 66 may represent a "nodal point" of a lens or lens system of an actual camera.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the lens profile of Wick as modified by Chen to include the nodal point of Armstrong to simulate the origin of the real camera.

Regarding claim 6, Wick as modified by Chen and Armstrong teaches/suggests: The method of claim 5, wherein the lens profile includes at least one of: 
a distance to the image plane to the nodal point; 
a focal length of each camera; 
a lens distortion profile; 
an image center shift; 
a lens aperture; 
a focus distance; and 
vignetting or lens shading (Wick [0013]: “A further exemplary embodiment of the disclosure provides for taking into account, during the step of adapting or creating the individual images, besides the entrance pupil and the field of view, a position of an exit pupil, a depth of field, vignetting, possibly including color-dependent vignetting, a distortion, a bokeh, a chromatic aberration, a focus, a position of lens elements within a lens, an aperture, an exposure duration, a color appearance and/or a reflection within the camera.”).

Claims 17 and 18 recite limitations similar in scope to those of claims 5 and 6, respectively, and are rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues “[r]egarding limitation (e) of claim 1, the Office Action indicates that it is disclosed by paragraphs [0047] of Wick … the cited paragraph fails [to] disclose using the camera tracked sensor data to retrace the camera movement at the render engine.” See Remarks, pg. 7.

    PNG
    media_image1.png
    402
    506
    media_image1.png
    Greyscale


Examiner respectfully disagrees. Wick further discloses in para. [0066]: “Alternatively or additionally, it is possible to use sensors that directly detect a movement of the camera/lens, such as gyro sensors, for example.” In other words, the camera movement is tracked by sensors. As disclosed in para. [0047] and step S14 of Fig. 1A (reproduced above), the virtual image sequence is created using the camera positions (the claimed movement) of the real camera.

Applicant further argues “[r]egarding limitation (f) of claim 1, the Office Action indicates that it is disclosed by paragraphs [0047] of Wick … this paragraph fails to describe recreating the lens and the lens characteristics during the shot using the lens data.” See Remarks, pp. 7-8.

Examiner respectfully disagrees. As disclosed in para. [0047] and step S14 of Fig. 1A (reproduced above), the virtual image sequence is created using the 

Applicant further argues “[r]egarding limitation (g) of claim 1, the Office Action indicates that it is disclosed by paragraphs [0047] of Wick … the virtual image sequence of Wick is not from the retraced camera movement and the recreated lens characteristics.” See Remarks, pg. 8.

Examiner respectfully disagrees. As disclosed in para. [0047] and step S14 of Fig. 1A (reproduced above), the virtual image sequence is created using the camera positions (the claimed movement) and the camera settings (the claimed lens characteristics) of the real camera. Wick discloses in para. [0047]: “With this model—precisely the virtual camera 12—firstly lens-specific effects that are thus relevant to the optical imaging can be included. This enables a realistic simulation of the lens used or of the entire camera 10;” and further in para. [0048]: “In one specific configuration of this method, by way of example, a real camera 10 can be used as a controller of a virtual camera 12 for the generation of a virtual image sequence 14 within a virtual scene 16.” In other words, the real camera is used to control the virtual camera such that the virtual camera mimics the positions and settings of the real camera.

In addition, Applicant’s arguments regarding the official notice are moot in view of Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2011/0043627 – virtual camera mimicking physical camera
US 2014/0189477 – lens profiles
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611